                Case 3:19-cv-05443-BHS Document 1 Filed 05/21/19 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA

 9   GAYLEN TIBBITT,                                  Case No.:

10                 Plaintiff,                         NOTICE OF REMOVAL
         v.
11
     BANK OF NEW YORK MELLON,
12   QUALITY LOAN SERVICE CORP. OF
     WASHINGTON,
13
                                Defendants.
14

15            TO THE CLERK OF THE DISTRICT COURT, TO ALL PARTIES, AND TO

     THEIR RESPECTIVE ATTORNEYS OF RECORD, IF ANY:
16
              Pursuant to 28 U.S.C. §§ 1331 and 1441, defendant Bank of New York Mellon f/k/a
17
     The Bank of New York as Trustee for the Certificateholders of the CWABS, Inc., Asset-
18
     Backed Certificates, Series 2005-7 (incorrectly sued as Bank of New York Mellon) (hereafter
19
     (“BONYM”), without waiving defenses of lack of subject matter or personal jurisdiction,
20   improper venue, insufficiency of service of process, failure to state a claim upon which relief

21   may be granted, or any other valid defense, hereby removes this action from the Superior Court

22   of Washington, County of Kitsap – where it is presently pending – to this United States District

     Court for the Western District of Washington. As grounds for this removal, BONYM asserts
23
     the following:
24
     NOTICE OF REMOVAL – Page 1                                               Wright, Finlay & Zak, LLP
25                                                                         3600 15th Avenue W. Suite 202
                                                                                       Seattle, WA 98119
                                                                                          (206) 946-8109
26
                  Case 3:19-cv-05443-BHS Document 1 Filed 05/21/19 Page 2 of 4



 1                                 THE ACTION BEING REMOVED

 2          1.      On October 16, 2018, Gaylen Tibbitt (“Plaintiff”) filed a lawsuit in the Kitsap

     County, WA Superior Court, entitled Tibbitt v. Bank of New York Mellon, et al., Case No. 18-
 3
     2-02819-18 (the “Action”).
 4
            2.      To date, only co-Defendant Quality Loan Service Corp. (“QLS”) may have been
 5
     served with the summons and complaint. A copy of the summons and complaint is attached
 6
     hereto as Exhibit “A,” pursuant to 28 U.S.C. § 1446(a) and Local Civil Rule 101(b)(1).
 7          3.      A copy of the complete state court record is attached to the Verification of State

 8   Court Records, which shall be filed subsequent to this Notice of Removal, pursuant to Local

 9   Civil Rule 101(c).

            4.      BONYM will promptly file a copy of this Notice of Removal with the Clerk of
10
     the Kitsap County Superior Court and serve the same upon all parties, as required by 28 U.S.C.
11
     § 1446(a).
12
                          REMOVAL BASED UPON FEDERAL QUESTION
13          5.      The Action may be removed to this United States District Court, in accordance
14   with 28 U.S.C. §§ 1331 and 1441 because this District Court has original jurisdiction over the

15   Action on the basis of federal question. Removal is proper if an action includes a claim

16   “arising under the Constitution, laws, or treaties of the United States” and would still be
     removable even if excluding a claim not within the original or supplemental jurisdiction of the
17
     district court. 28 U.S.C. § 1441(c)(1). At least one claim alleged in the complaint must arise
18
     under federal law. Ultramar Am. Ltd. v. Dwelle, 900 F.2d 1412, 1413 (9th Cir. 1990).
19
            6.      The Action contains a claim alleging a violation of the Fair Debt Collection
20   Practices Act (“FDCPA”), specifically 15 U.S.C. § 1692(f)(6), a federal statute.
21          7.      Pursuant to 28 U.S.C. § 1446(a), BONYM hereby files this Notice in the District

22   Court of the United States for the district and division within which the Action is pending.

     //
23
     //
24
     NOTICE OF REMOVAL – Page 2                                                 Wright, Finlay & Zak, LLP
25                                                                           3600 15th Avenue W. Suite 202
                                                                                         Seattle, WA 98119
                                                                                            (206) 946-8109
26
                 Case 3:19-cv-05443-BHS Document 1 Filed 05/21/19 Page 3 of 4



 1                                   TIMELINESS OF REMOVAL

 2          8.     A notice of removal must be filed within thirty (30) days after receipt of the

     initial pleading, through “service or otherwise.” See, 28 U.S.C. § 1446(b). The removal time
 3
     period begins only after formal service of process on the last party served. Murphy Bros., Inc.
 4
     v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (a defendant’s removal period is
 5
     only “triggered by simultaneous service of the summons and complaint, or receipt of the
 6
     complaint ... after and apart from service of the summons, but not by mere receipt of the
 7   complaint unattended by formal service.”).

 8          9.     Here, the lawsuit was filed in state court on October 16, 2018. Although Plaintiff

 9   may have served QLS, BONYM has not been served with the summons and complaint in the

     six months since the filing of the original action. Accordingly, this removal is timely.
10
                                   CONSENT OF OTHER PARTIES
11
            10.    The written consent to this removal of co-defendant QLS shall be filed forthwith.
12
                                              CONCLUSION
13          This Notice of Removal is signed pursuant to Federal Rule of Civil Procedure 11. See
14   also 28 U.S.C. §1446(a). By this Notice of Removal and the associated attachments, BONYM

15   does not waive any objections it may have as to service, jurisdiction or venue, or any other

16   defenses or objections it may have to this action. BONYM intends no admission of fact, law or
     liability by this Notice, and expressly reserve all defenses, motions and/or pleas.
17
            WHEREFORE, the Action is hereby removed from the State Court to this United States
18
     District Court, for the Western District of Washington, and removing Defendant prays that this
19
     District Court proceed, pursuant to 28 U.S.C. § 1441, as well as any other relevant and
20   applicable law, as if this Action had been originally filed in this District Court.
21   //

22   //

23   //

24
     NOTICE OF REMOVAL – Page 3                                                  Wright, Finlay & Zak, LLP
25                                                                            3600 15th Avenue W. Suite 202
                                                                                          Seattle, WA 98119
                                                                                             (206) 946-8109
26
               Case 3:19-cv-05443-BHS Document 1 Filed 05/21/19 Page 4 of 4



 1   DATED: May 21, 2019                           WRIGHT FINLAY & ZAK, LLP

 2
                                                   /s/ Joshua S. Schaer ____________
 3                                                 Joshua S. Schaer, WSBA # 31491
                                                   Attorneys for Defendant Bank of New York
 4                                                 Mellon f/k/a The Bank of New York as Trustee
                                                   for the Certificateholders of the CWABS, Inc.,
 5                                                 Asset-Backed Certificates, Series 2005-7
 6
                                       CERTIFICATE OF SERVICE
 7

 8          I, Karina Krivenko, declare under penalty of perjury under the laws of the State of

 9   Washington that the following is true and correct: I am employed with the law firm of Wright,

10   Finlay and Zak, LLP, I am a resident of the State of Washington, over the age of 18 years old, not

11   a party to this action, and am competent to be a witness herein.

12          I hereby certify that I served the foregoing Notice of Removal to the following parties

13   and/or attorneys who have filed notices of appearance in this matter via first-class, postage

14   prepaid mail:

15                                            Gaylen Tibbitt
                                           13497 Tenino Drive W
16                                         Bremerton, WA 98312
                                              Pro Se Plaintiff
17
                                        Robert William McDonald
18                               Quality Loan Service Corp of Washington
                                          108 1st Ave S, Ste 202
19                                          Seattle, WA 98104
                                       rmcdonald@qualityloan.com
20                                 Attorney for Defendant Quality Loan
                                      Service Corp of Washington
21
     Dated: May 21, 2019
22
                                                       By: _/s/Karina Krivenko________
23                                                            Karina Krivenko

24
     NOTICE OF REMOVAL – Page 4                                              Wright, Finlay & Zak, LLP
25                                                                        3600 15th Avenue W. Suite 202
                                                                                      Seattle, WA 98119
                                                                                         (206) 946-8109
26
